19-719
     Dutt v. Garland
                                                                            BIA
                                                                    A089 577 493
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 23rd day of September, two thousand twenty-one.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            DENNY CHIN,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   MANU DUTT,
14            Petitioner,
15
16                     v.                                  19-719
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Michael W. Ross, Jacob D.
24                                     Alderdice, Jenner & Block LLP, New
25                                     York, NY.
26
27   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
28                                     Attorney General; Julie M.
29                                     Iversen, Senior Litigation
 1                              Counsel; Lynda A. Do, Trial
 2                              Attorney, Office of Immigration
 3                              Litigation, United States
 4                              Department of Justice, Washington,
 5                              DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is GRANTED.

10       Petitioner Manu Dutt, a native and citizen of India,

11   seeks review of a March 12, 2019, decision of the BIA denying

12   his motion to reopen to apply for cancellation of removal.

13   In re Manu Dutt, No. A 089 577 493 (B.I.A. Mar. 12, 2019).

14   We assume the parties’ familiarity with the underlying facts

15   and procedural history.

16       We review the BIA’s denial of a motion to reopen for

17   abuse of discretion.   Jian Hui Shao v. Mukasey, 546 F.3d 138,

18   168–69 (2d Cir. 2008).    “An abuse of discretion may be found

19   in those circumstances where the [BIA’s] decision provides no

20   rational explanation, inexplicably departs from established

21   policies, is devoid of any reasoning, or contains only summary

22   or conclusory statements; that is to say, where the [BIA] has

23   acted in an arbitrary or capricious manner.”     Ke Zhen Zhao


                                    2
 1   v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001)

 2   (internal citations omitted).

 3       The agency may deny a motion to reopen if a noncitizen

 4   fails to establish prima facie eligibility for the relief

 5   sought.    See INS v. Abudu, 485 U.S. 94, 104–05 (1988);

 6   Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir. 2005)

 7   (concluding that prima facie standard requires applicant to

 8   show a “realistic chance that he will be able to establish

 9   eligibility” for relief (internal quotation marks omitted)).

10   A nonpermanent resident, like Dutt, may have his removal

11   cancelled if, in relevant part, he demonstrates that his

12   “removal would result in exceptional and extremely unusual

13   hardship” to a qualifying relative -- here, his U.S. citizen

14   wife and children.   8 U.S.C. § 1229b(b)(1).   Our jurisdiction

15   to review the agency’s determination that Dutt failed to

16   establish his prima facie eligibility for cancellation of

17   removal because he had not demonstrated the requisite level

18   of hardship is limited to constitutional claims and questions

19   of law.   8 U.S.C. § 1252(a)(2)(B)(i), (D); Barco-Sandoval v.

20   Gonzales, 516 F.3d 35, 38–42 (2d Cir. 2008); Sepulveda v.

21   Gonzales, 407 F.3d 59, 64 (2d Cir. 2005).      With his motion


                                     3
 1   to reopen, Dutt submitted affidavits, medical records, and a

 2   psychological assessment regarding the declining financial,

 3   physical, and mental health of his U.S. citizen wife and two

 4   sons.

 5       We remand because the BIA did not adequately explain its

 6   conclusion that Dutt did not make a prima facie showing of

 7   hardship.   The BIA stated that Dutt “present[ed] sympathetic

 8   circumstances,” but concluded, without further explanation,

 9   that “the evidence proffered with the motion is insufficient

10   to make a prima facie showing that [Dutt’s] removal would

11   result in exceptional and extremely unusual hardship to a

12   qualifying relative.”    The BIA did not make any reference to

13   Dutt’s evidence, or otherwise indicate what alleged hardship

14   it considered in reaching this conclusion, including whether

15   it considered his wife to be a qualifying relative.      “[W]e

16   require a certain minimum level of analysis from the . . .

17   BIA . . . if judicial review is to be meaningful” and “[w]e

18   also require some indication that the [agency] considered

19   material    evidence    supporting   a   petitioner’s   claim.”

20   Poradisova, 420 F.3d at 77.    On remand, should the BIA again

21   deny reopening, it should explain what qualifying relatives


                                    4
 1   and evidence it considered in reaching its conclusion.   See

 2   id.

 3         For the foregoing reasons, the petition for review is

 4   GRANTED, the BIA’s decision denying reopening is VACATED, and

 5   the case is REMANDED for further proceedings consistent with

 6   this order.   All pending motions and applications are DENIED

 7   and stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   5